Erlanger, J.
The action is to foreclose a mortgage. Two of the defendants desire to serve an answer to the complaint, but claim that they cannot safely do so because the pleader has failed to number the paragraphs of the complaint which consists of five pages. I think the motion should prevail. A denial of a particular paragraph is good. Fleming v. Supreme Council, 32 App. Div. 231. But a denial between certain folios has been condemned. Avery v. N. Y. C. R. R. Co., 6 N. Y. Supp 547, 548; Varnum v. Hart, 47 Hun, 23, Caulkins v. Bolton, 98 N. Y. 511— 514. A defendant should not incur the hazard of having his pleading condemned, or treated as being ineffective, simply because the pleader in the first instance has drawn his pleading so inartificially as to make an answer thereto difficult.
Motion granted.